      Case 4:15-cv-00250-DCB Document 400 Filed 07/09/19 Page 1 of 1



 1
 2
 3
 4
 5                       IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7
 8   Unknown Parties, et al.,                       No. CV-15-00250-TUC-DCB
 9                 Plaintiffs,                      ORDER
10   v.
11   Kirstjen M Nielsen, et al.,
12                 Defendants.
13
14         The Pretrial Order having been filed on June 15, 2019, this matter is ready for a
15   Pretrial Conference.
16         Accordingly,
17         IT IS ORDERED that a Pretrial Conference is set on Monday, September 23,
18   2019 at 1:30 p.m.
19         IT IS FURTHER ORDERED that the Pretrial Conference shall be held before the
20   Honorable David C. Bury in Courtroom 6B, Sixth Floor, Evo A. DeConcini United States
21   Courthouse, 405 W. Congress Street, Tucson, Arizona.
22         Dated this 9th day of July, 2019.
23
24
25
26
27
28
